Citation Nr: 1630329	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  04-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Atlanta Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2003 decision of the Department of Veterans Affairs (VA) Education Center at the Atlanta, Georgia Regional Office (RO).  

In his February 2004 VA Form 9, the Veteran requested a hearing, which was scheduled for June 2006; however, he failed to report for the scheduled hearing, and his hearing request is thus deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In May 2005, May 2012, and September 2013, the Board remanded this issue for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 remand, the Board determined that additional development was needed before a decision could be reached in the Veteran's claim.  Specifically, the Board found that the AOJ had not substantially complied with the Board's May 2012 directive to obtain the Veteran's pay records for August 1994 from the Defense Finance and Accounting Service (DFAS).  Additionally, the Board ordered that the Veteran's VA education folder be associated with his VA disability claims file.  The Board also directed the AOJ to contact the appropriate federal records repository to request the Veteran's complete service personnel record, including any DD Form 2366.  The Board noted that, if the records had been archived, then a request for the archived records was necessary.  Finally, if the records could not be obtained, the Board directed the AOJ was to contact the Veteran and identify the unavailable records, the efforts taken to obtain them, and any further action the AOJ was to take.  The AOJ was also instructed to inform the Veteran that it was ultimately his responsibility to provide the necessary evidence to support his claim.
The Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, supra.

The Board notes that the Veteran's disability claims file has now been uploaded to the Veterans Benefits Management System (VBMS).  However, there is no indication that the AOJ requested the Veteran's pay records for August 1994 from DFAS as instructed.  As such, a remand is necessary to obtain these records.

In February 2015, the AOJ submitted a request to the Department of Defense (DOD) for the Veteran's DD-Form 2366.  In February 2015, the AOJ also submitted a request through the Defense Personnel Records Information Retrieval System (DPRIS); however, the response indicated that the Veteran's social security number could not be found, and that the requestor should verify the last name and social security number.  The response also indicated that records were only available online for persons discharged from the Army on or after October 1, 2002.  If discharged prior to October 1, 2002, DPRIS indicated that a request should be made to the National Personnel Records Center (NPRC).  There is no indication that a request was made to NPRC.  To ensure a complete record upon which to decide the Veteran's claim, on remand, the AOJ should request the Veteran's service personnel records, including any DD Form 2366, from NPRC.

A September 2015 notation by the AOJ indicates that, in August 2015, DOD responded that documents from the Veteran's regular army service could not be found, "probably due to the fact that he was separated in 1994."  The Board finds that this response is ambiguous and implies that, because he was discharged in 1994, his records may be archived elsewhere.  To ensure a complete record upon which to decide his claim, the AOJ should once again contact DOD and request the Veteran's service personnel records, including any DD Form 2366.  If DOD identifies any other federal records repository that may have the Veteran's records, the AOJ should submit a request to that entity.

Finally, the Board notes that the AOJ did not send a letter to the Veteran informing him of the efforts taken to obtain any outstanding service personnel records, including any DD Form 2366.  On remand, the AOJ should do so.

Accordingly, the case is REMANDED for the following action:

1. Send a request to the appropriate federal records repository, possibly to include NPRC, to obtain any outstanding service personnel records, including a DD Form 2366.  Any negative response received should be associated with the claims file.  If an alternative source for the requested records is identified, the AOJ should submit a request to that entity.  

2.  Send a request to DOD to obtain any outstanding service personnel records, including a DD Form 2366.  Any negative response received should be associated with the claims file.  If an alternative source for the requested records is identified, the AOJ should submit a request to that entity.  

3.  Send a request to DFAS to obtain the Veteran's pay records for August 1994.  Any negative response received should be associated with the claims file.  

4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


